No 11922
         I N THE SUPREME COURT OF THE STATE OF MONTANA


WILLIAM T GILLEARD,
                                         P l a i n t i f f and A p p e l l a n t ,
              -vs-
M K DRAINE,
                                         Defendant and Respondent.


Appeal from:          D i s t r i c t Court o f t h e F o u r t h J u d i c i a l D i s t r i c t ,
                      Honorable J a c k L Green, Judge p r e s i d i n g .
Counsel o f Record:
         For A p p e l l a n t s :
                 Harold L Garnaas, a r g u e d , M i s s o u l a , Montana.
         F o r Respondent:
                 L a r r y E R i l e y , a r g u e d , Missoula        , Montana.


                                                   Submitted:           Maoch 15, 1972


                                                     Decided:          APR 2 1 1972


Filed:
             PiPR 2 1 1972
M r . J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion o f t h e Court.


           I n a p e r s o n a l i n j u r y a c t i o n i n v o l v i n g a c o l l i s i o n between

p l a i n t i f f ' s pickup and d e f e n d a n t ' s parked t r u c k on a n unopened

s e c t i o n o f I n t e r s t a t e highway, t h e d i s t r i c t c o u r t o f Missoula

County, t h e Hon. J a c k L. Green, d i s t r i c t judge, g r a n t e d summary

judgment t o d e f e n d a n t .         P l a i n t i f f now a p p e a l s from t h i s summary

judgment e n t e r e d a g a i n s t him.

          The m a t e r i a l f a c t s i n t h i s c a s e a r e undisputed.              The a c c i -

d e n t o c c u r r e d a b o u t 4:45 p.m. on November 1 8 , 1966, on a n unopened

s e c t i o n of I n t e r s t a t e Highway 90 a b o u t e i g h t m i l e s west of Missoula,

Montana.          P l a i n t i f f was d r i v i n g h i s pickup, w i t h i t s h e a d l i g h t s

on i n a dense fog, i n a n e a s t e r l y d i r e c t i o n i n what would become

t h e eastbound a r e a of t h e roadway a t a speed o f 10-15 m i l e s a n

hour.        ~ e f e n d a n t ' s t r u c k , which was towing a house behind i t ,

was parked f a c i n g west i n t h e same f u t u r e eastbound a r e a o f t h e

roadway; i t was s t a n d i n g t h e r e unoccupied and u n a t t e n d e d , w i t h o u t

f l a r e s o r warning d e v i c e s .        P l a i n t i f f ' s pickup s t r u c k d e f e n d a n t ' s

t r u c k headon, r e s u l t i n g i n e x t e n s i v e d i s a b l i n g i n j u r i e s t o

plaintiff.

          P l a i n t i f f i s William T. G i l l e a r d , a n ironworker employed

i n c o n s t r u c t i o n a t t h e W l d o r f -Hoerner p l a n t west o f Missoula
                                       a                                                               .
On t h e day of t h e a c c i d e n t h e had l e f t t h e Waldorf-Hoerner p l a n t

a f t e r completing h i s d a y ' s work and was r e t u r n i n g t o h i s home i n

C l i n t o n , s e v e r a l m i l e s e a s t of Missoula.          He e n t e r e d t h e unopened

s e c t i o n o f I n t e r s t a t e 90 by d r i v i n g p a s t t h r e e s i g n s marked
II
     C o n s t r u c t i o n Aheadr', spaced a t 500 f o o t i n t e r v a l s commencing

a t a p o i n t 1500 f e e t b e f o r e r e a c h i n g t h e d e t o u r o f f t h e I n t e r s t a t e
highway; and then by d r i v i n g through o r around 5 o r 7 t e n - f o o t

wide black and w h i t e "zebra boardq' b a r r i c a d e s spaced d i a g o n a l l y

a c r o s s t h e width of t h e I n t e r s t a t e highway t o r o u t e t r a f f i c o f f

t h e unopened s e c t i o n of t h e I n t e r s t a t e and onto t h e d e t o u r .

        P l a i n t i f f knew t h a t t h a t s e c t i o n of t h e I n t e r s t a t e where

t h e a c c i d e n t o c c u r r e d , was under c o n s t r u c t i o n and t h a t i t had

n o t been opened t o p u b l i c t r a v e l .         However, he had used t h e

unopened s e c t i o n some 30 o r 40 times i n t h e t h r e e month period pre-

ceding t h e a c c i d e n t .     O some of t h e s e occasions he had observed
                                    n

s t a t e highway p a t r o l c a r s , c i t y p o l i c e c a r s and s h e r i f f ' s de-

partment c a r s t r a v e l i n g on t h e unopened s e c t i o n ; he had a l s o

seen c o n s t r u c t i o n crews working t h e r e .         P l a i n t i i t had never been

stopped o r t o l d by anyone t o s t a y o f f t h e unopened s e c t i o n , s o

he " f i g u r e d i t was a l l r i g h t a s long a s you drove i n a c a r e f u l

and prudent manner on it1'and " f i g u r e d i t was l e g a l " .                  Plaintiff

i n h i s d e p o s i t i o n i n d i c a t e d t h a t he had d r i v e n enough "on con-

s t r u c t i o n roads where you d o n ' t t l y down them, you d r i v e easy,

because you never know what you a r e going t o f i n d . "

       A t t h e time of t h e a c c i d e n t t h e unopened s e c t i o n o i t h e

roadway had been s u r f a c e d and s e a l e d but i t had n o t been s t r i p e d .

G u a r d r a i l s were s t i l l being i n s t a l l e d .   The record does n o t

d i s c l o s e whether t h e unopened s e c t i o n was signed o r n o t , n o r

does i t d i s c l o s e what o t h e r c o n s t r u c t i o n work, i f any, remained

uncompleted.          About a month a f t e r t h e a c c i d e n t , t h e new highway

was opened t o p u b l i c t r a v e l .

       Defendant i s M. K . Draine who had purchased a house from

t h e s t a t e of Montana a t p u b l i c a u c t i o n ; t h e s t a t e had p r e v i o u s l y
a c q u i r e d t h i s house by condemnation o r purchase i n connection

w i t h c o n s t r u c t i o n of t h e I n t e r s t a t e highway.        Defendant, w i t h t h e

permission and consent o t both t h e s t a t e and t h e c o n s t r u c t i o n

c o n t r a c t o r , was using t h e unopened s e c t i o n of I n t e r s e c t i o n 90 t o

h a u l t h e house away.                He had d r i v e n h i s t r u c k , w i t h t h e house

a t t a c h e d behind, west along t h e unopened s e c t i o n of t h e roadway

and had a p p a r e n t l y l e f t i t parked f o r t h e n i g h t on t h e f u t u r e

eastbound a r e a of t h e roadway f a c i n g west.

        The i n s t a n t p e r s o n a l i n j u r y a c t i o n was f i l e d on November

14, 1969.          P l a i n t i f f seeks recovery o t $233,500 damages a l l e g e d l y

r e s u l t i n g from d e f e n d a n t ' s negligence i n l e a v i n g h i s v e h i c l e

on t h e highway "without p u t t i n g o u t any f l a r e s , f l a g s , o r o t h e r

warning devices whatsoever".                        ~ e f e n d a n t ' sanswer c o n t a i n s f i v e

d e f e n s e s : (1) f a i l u r e t o s t a t e a c l a i m , (2) a g e n e r a l d e n i a l ,

( 3 ) c o n t r i b u t o r y n e g l i g e n c e , (4) assumption of r i s k , and (5)

t r e s p a s s by p l a i n t i f f .

        Three d e p o s i t i o n s were taken and f i l e d i n t h e a c t i o n :

t h e f i r s t from p l a i n t i f f ; t h e second from Robert L. Harper,

c o n s t r u c t i o n s u p e r i n t e n d e n t f o r P e t e r Kiewit Sons ' Company,

t h e c o n s t r u c t i o n c o n t r a c t o r on t h e s e c t i o n of t h e I n t e r s t a t e

highway i n q u e s t i o n ; and t h e t h i r d from Martin J . Briggeman,

p r o p e r t y manager f o r t h e Montana Highway Department.

        O t h i s s t a t e of t h e r e c o r d , defendant moved f o r summary
         n

judgment.         A f t e r h e a r i n g t h e r e o n , Judge Green g r a n t e d defendant 's

motion and e n t e r e d summary judgment i n favor of d e f e n d a n t , d i s -

missing p l a i n t i f f ' s c l a i m wich p r e j u d i c e .        P l a i n t i f f appeals

from t h i s summary judgment.
         There i s but a s i n g l e c o n t r o l l i n g i s s u e upon appeal:              Was

p l a i n t i f f c o n t r i b u t o r i l y n e g l i g e n t a s a m a t t e r of law precluding

recovery on h i s claim?

    '    Rule 56 (c) , M.R.Civ. P.             ,   provides t h a t summary judgment

"sha 1 be rendered f o r t h w i t h i f t h e p l e a d i n g s , d e p o s i t i o n s ,
      1

answers t o i n t e r r o g a t o r i e s , and admissions on f i l e show t h e r e

i s no genuine i s s u e a s t o any m a t e r i a l f a c t and t h a t t h e moving

p a r t y i s e n t i t l e d t o a judgment a s a m a t t e r of law."               The

burden of proof i s on t h e p a r t y seeking summary judgment t o

show t h e absence of any genuine i s s u e of m a t e r i a l f a c t and t h a t

he i s e n t i t l e d t o judgment a s a m a t t e r of law.                  Roope v . The

Anaconda Company,            - t.
                              Mon          -
                                           2           -P.2d              ,    29 S t . Rep. 170;

Byrne v. P l a n t e , 154 Mont. 6 , 459 P.2d 266 and c a s e s c i t e d

therein.

         I n t h i s c a s e t h e negligence of defendant i s conceded i n s o -

f a r a s summary judgment i s concerned.                     This e n t i r e c o n t r o v e r s y

concerns whether p l a i n t i f f , under t h e undisputed f a c t s h e r e ,

was c o n t r i b u t o r i l y n e g l i g e n t a s a m a t t e r o f law.     Contributory

n e g l i g e n c e , by d e f i n i t i o n , involves t h e d u a l elements of (1)

p l a i n t i f f ' s negligence and (2) proximate cause.                      M J I G #11.00;

DeVerniero v. Eby,                    Mont     .         9         P.2d          ,    29 St.Rep.

   273    .
         P l a i n t i f f contends t h a t he was n o t c o n t r i b u t o r i l y n e g l i g e n t

a s a m a t t e r of law because he was n o t a t r e s p a s s e r on t h e unopened

highway a g a i n s t d e i e n d a n t ; t h a t h i s u s e of t h e unopened highway

i n i t s e l f does n o t c o n s t i t u t e negligence a s a m a t t e r of law; t h a t

he was n o t n e g l i g e n t i n t h e o p e r a t i o n of h i s pickup a s a m a t t e r

of law; and t h a t , i n any e v e n t , any a c t s o r omissions on h i s p a r t
were n o t , a s a m a t t e r of law, a proximate cause of t h e a c c i d e n t .

Upon o r a l argument p l a i n t i f f i n d i c a t e d t h a t , i n h i s view, t h e

following m a t e r i a l f a c t s were i n c o n t r o v e r s y precluding summary

judgment f o r defendant:                  (1)     Was t h e roadway where t h e a c c i d e n t

occurred a n uncompleted road?                       (2)     Must a v e h i c l e t r a v e l on

t h e shoulder of t h e highway t o g e t around t h e "zebra boardtt

b a r r i c a d e s and o n t o t h e unopened s e c t i o n of t h e roadway where

t h e a c c i d e n t occurred?          (3)     \?hat was t h e s t a t u s of p l a i n t i f f on

t h e unopened highway where t h e a c c i d e n t occurred?                           (4)     Was

p l a i n t i r f using t h e unopened highway w i t h implied c o n s e n t ? ( 5 )

was p l a i n t i f f ' s n e g l i g e n c e , i f any, a proximate cause of t h e

accident?

        D i r e c t i n g our a t t e n t i o n i n i t i a l l y t o p l a i n t i f f ' s c l a i m

t h a t t h e r e a r e genuine issues of m a t e r i a l f a c t precluding summary

judgment.         W f i n d none.
                   e                        Whether t h e roadway where t h e a c c i d e n t

occurred was i n f a c t uncompleted i s i r r e l e v a n t .                     The undisputed

f a c t s show t h a t i t was signed w i t h t h r e e d e t o u r s i g n s , b a r r i c a d e d

w i t h 5 o r 7 "zebra boards", and t h a t i t was n o t open t o t r a v e l

by t h e p u b l i c .    P l a i n t i f f admitted i n h i s d e p o s i t i o n t h a t he

knew t h a t t h e roadway was under c o n s t r u c t i o n and t h a t he drove

through o r around t h e "zebra board" b a r r i c a d e s t o g e t onto t h e

roadway.        The d e p o s i t i o n of t h e c o n s t r u c t i o n s u p e r i n t e n d e n t i n -

d i c a t e s t h a t t h e roadway was u n s t r i p e d , and t h a t t h e i n s t a l l a t i o n

of g u a r d r a i l s was i n p r o g r e s s and uncompleted on t h e day o f t h e

accident.         Under such circumstances whether t h e roadway was

completed o r n o t i s a n immaterial f a c t unnecessary t o t h e r e s o l u -

t i o n o f any i s s u e i n t h i s c a s e .
        Nor i s t h e q u e s t i o n of whether a v e h i c l e must t r a v e l on t h e

s h o u l d e r of t h e highway t o g e t around t h e "zebra board" b a r r i -

c a d e s and o n t o t h e unopened s e c t i o n o f t h e roadway a m a t e r i a l

f a c t i n issue here.            P l a i n t i f f a d m i t s t h a t h e knew t h e roadway

was under c o n s t r u c t i o n , t h a t he d r o v e t h r o u g h o r around t h e

"zebra board" b a r r i c a d e s , and t h a t i n d r i v i n g on t h e unopened

roadway he was d r i v i n g i n a c o n s t r u c t i o n zone.                The d e p o s i t i o n

o f H a r p e r , t h e c o n s t r u c t i o n s u p e r i n t e n d e n t , shows t h a t t h e

"zebra boards" were l o c a t e d a t t h e e n t r a n c e t o t h e d e t o u r a n d

" s e t a t a diagonal angle across the i n t e r s t a t e o r t h e portion

of r o a d t h a t ' s c l o s e d t o t r a f f i c " and were i n s p e c t e d and i n p l a c e

o n l y a few minutes p r i o r t o t h e a c c i d e n t , a l l of which i s u n r e f u t e d .

Whether p l a i n t i f f had t o t r a v e l on t h e s h o u l d e r of t h e highway

t o g e t around t h e "zebra board" b a r r i c a d e s h a s no m a t e r i a l i t y

o r r e l e v a n c e t o any i s s u e i n t h i s c a s e .

        The s t a t u s o f p l a i n t i f f on t h e unopened s e c t i o n o f t h e

highway i s n o t a q u e s t i o n o f f a c t b u t a q u e s t i o n o f law under

t h e circumstances of t h i s case.                  Here t h e m a t e r i a l f a c t s c o n c e r n i n g

p l a i n t i f f ' s e n t r y upon and u s e of t h e unopened roadway a r e un-

disputed.         Under s u c h c o n d i t i o n s , p l a i n t i f f ' s s t a t u s t h e r e o n i s

p u r e l y a q u e s t i o n o f law.

       Nor i s t h e u s e of t h e roadway by p l a i n t i f f w i t h " i m p l i e d

consent", a s he contends, a m a t e r i a l i s s u e of f a c t h e r e . Section

32-2136 ( a ) , R . C . M .    1947, r e q u i r e s t h e d r i v e r o f a motor v e h i c l e

t o obey t h e i n s t r u c t i o n s of any o f f i c i a l t r a f f i c c o n t r o l d e v i c e .

S e c t i o n 32-2119, R.C.M. 1947, d e f i n e s o f f i c i a l t r a f f i c c o n t r o l

d e v i c e s a s " A l l s i g n s , s i g n a l s , markings, and d e v i c e s         ***
p l a c e d o r e r e c t e d by a u t h o r i t y of a p u b l i c body o r o f f i c i a l        ***
f o r t h e purpose of r e g u l a t i n g , w r n ing , o r guiding t r a f f i c . "
                                              a

The d e p o s i t i o n of t h e c o n s t r u c t i o n s u p e r i n t e n d e n t i n d i c a t e s

t h a t t h e c o n s t r u c t i o n p r o j e c t was signed according t o s p e c i f i -

c a t i o n s of t h e Montana Highway Department.                          Thus t h e d e t o u r

s i g n s and "zebra board" b a r r i c a d e s were o f f i c i a l t r a f f i c con-

t r o l d e v i c e s e r e c t e d by p u b l i c a u t h o r i t y i n conformity w i t h

t h e foregoing p ~ o v i s i o n sof t h e highway code.                        Disobedience t o

any of t h e p r o v i s i o n s of t h e highway code i s punishable a s a

misdemeanor under t h e p r o v i s i o n s of s e c t i o n 32-21-157,                        R.C .M.

1947.         '.'Implied consent" i s n o t an i s s u e i n t h i s c a s e a s our

d e c i s i o n i s n o t grounded on p l a i n t i f f ' s s t a t u s on t h e highway.

Accordingly, no i s s u e of m a t e r i a l f a c t i s presented.

        F i n a l l y , p l a i n t i f f argues t h a t a m a t e r i a l i s s u e of f a c t

e x i s t s concerning proxima t e cause.                    W disagree.
                                                              e                       Plaintiff

i n a dense fog maneuvered around o r through t h e "zebra board"

b a r r i c a d e s t o e n t e r a highway unopened f o r p u b l i c t r a v e l ,

committing a misdemeanor i n t h e process.                             He knew he was i n a

c o n s t r u c t i o n zone and t h a t "you never know what you a r e going

t o find" there.            Although h i s h e a d l i g h t s were on and he was

only d r i v i n g 10-15 m i l e s a n hour, he was d r i v i n g beyond t h e

range of h i s h e a d l i g h t s and v i s i o n .           H i s deposition indicates

t h a t he never saw d e f e n d a n t ' s parked t r u c k w i t h t h e house a t -

tached behind and consequently h i t i t headon without ever

applying h i s brakes :

        "Q.      Did you have any o p p o r t u n i t y t o s e e t h i s
        t r u c k and house b e f o r e you a c t u a l l y h i t i t ; an
        o p p o r t u n i t y t o brake your c a r , o r d i d you h i t i t
        without braking? O r do you r e c a l l ?

        "A.     I never seen i t . I d i d n ' t even know what I
        h i t , u n t i l I woke up. I seen I was pinned. The
        brake pedal had m f o o t pinned down.
                                y
         .       Your f o o t was under t h e brake p e d a l ?

         "A.     Was under t h e brake p e d a l . So---

         "Q.     To t h e b e s t o f your r e c o l l e c t i o n - - - - -

         "A.    So I n e v e r touched t h e b r a k e s . I n f a c t
         P d i d n ' t even know what I h i t u n t i l a c a r came
         a long. I I

         Under t h e s e c i r c u m s t a n c e s , p l a i n t i f f ' s own n e g l i g e n c e

c o n t r i b u t e d a s a proximate c a u s e t o t h e c o l l i s i o n and h i s

r e s u l t i n g i n j u r i e s a s a m a t t e r o t law.          This i s t h e o n l y con-

c l u s i o n p o s s i b l e under t h e undisputed f a c t s , .           Under s u c h circum-

s t a n c e s t h e i s s u e o f c o n t r i b u t o r y n e g l i g e n c e becomes a m a t t e r

o f law t o be determined by t h e c o u r t .                      0 ' ~ r i e nv . G r e a t N o r t h e r n

Ry. Co., 148 Mont. 429, 421 P.2d 710.

        Although no c a s e s i n v o l v i n g a c t i o n s f o r damages by one

i n o t o r i s t a g a i n s t a n o t h e r f o r o b s t r u c t i n g a n unopened highway

have been brought t o o u r a t t e n t i o n by c o u n s e l and we have d i s -

covered none, s e v e r a l c a s e s i n v o l v i n g a c t i o n s by m o t o r i s t s

a g a i n s t c o n s t r u c t i o n c o n t r a c t o r s a r i s i n g from o b s t r u c t i o n s

c r e a ted o r maintained on unopened highways have been c i t e d which

i n v o l v e t h e same p r i n c i p l e a s t h e i n s t a n t c a s e w i t h l i k e r e s u l t s .

See Fenske v . Kramp Const. Co., 207 W i s . 397, 241 N.W.                                      349;

Hanson v . B a i l e y , 249 Minn. 495, 83 N.W.2d 252; Trantham v.

G i l l i o z , (Mo.1961), 348 S.W.2d 737.                      Cases r e l i e d on by p l a i n t i k t

t h a t reached a c o n t r a r y r e s u l t a r e d i s t i n g u i s h a b l e on t h e f o l -

lowing grounds:                 Pittman v . S a t h e r , 68 Idaho 29, 188 P.2d 600

(no b a r r i c a d e s o r warnings a t m o t o r i s t ' s p o i n t o f e n t r y ) ;

G a i t h e r v . Richardson Co., 152 Mont. 504, 452 P.2d 428 (absence

of b a r r i c a d e s ) ; Ulmen v . Schwieger, 92 Mont. 331, 12 P.2d 856

(no b a r r i c a d e s )   .
        W f i n d i t u n n e c e s s a r y t o c o n s i d e r o r d e c i d e whether
         e

p l a i n t i i f was a t r e s p a s s e r o r n o t , a s p l a i n t i f f c a n n o t p r e v a i l

whatever h i s s t a t u s may have been.

        F o r t h e f o r e g o i n g r e a s o n s , we h o l d t h a t p l a i n t i f f was

c o n t r i b u t o r i l y n e g l i g e n t a s a m a t t e r of law p r e c l u d i n g r e c o v e r y

by him on h i s c l a i m .         The summary judgment o f t h e d i s t r i c t c o u r t

is affirmed.



                                                            Associate J u s t i c e